Citation Nr: 1212751	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  98-19 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a separate disability rating for headaches.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active military service from March 1976 to April 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2000 rating decision of the Montgomery, Alabama, VA Regional Office (RO).  

The Board notes that a June 1988 rating decision reflects that service connection was granted for hypertension with associated headaches.  In April 2008, the Board determined it had jurisdiction over the evaluation of headaches by virtue of a notice of disagreement filed in June 2000 pertaining to hypertension, and as reflected in the January 2010 remand for additional development, the Board concluded that the issue was one of whether a separate evaluation for headaches was warranted.  


FINDING OF FACT

The Veteran's chronic headaches symptoms are separate and distinct from hypertension symptoms; headaches are manifested by characteristic prostrating attacks occurring on average once a month throughout the appeal; however, the preponderance of the evidence shows that at no point during this appeal have the headaches been productive of disability manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  


CONCLUSION OF LAW

The criteria for a separate 30 percent disability evaluation for chronic headaches have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In a claim for an increased evaluation, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, while the VCAA duty to notify was not satisfied prior to the initial AOJ decision in this matter, the notice error was cured by the issuance of fully compliant letter in February 2005 followed by readjudication of the claim in supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the AOJ's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the AOJ); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and the Veteran has submitted private treatment records.  In addition, the Veteran was afforded VA examinations in June 2005and May 2010.  In January 2010, the Board remanded the claim to afford the Veteran an additional VA examination.  Pursuant to the Board's remand, the Veteran was afforded a VA examination in September 2011.  As such, the Board is satisfied that there has been compliance with the January 2010 remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance).  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board observes that the grant of service connection for hypertension with headaches has been in effect since November 1988.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  Thus, the issue to be determined is whether the Veteran's service-connected headaches warrant a separate disability rating apart from his service-connected hypertension.  The Board notes that, except as otherwise provided in the VA Schedule for Rating Schedule Disabilities, all disabilities, including those arising from a single disease entity, are to be rated separately, unless the conditions constitute the same disability or the same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping; the Veteran is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262. 

The September 2011 VA examiner's opinion is to the effect that the Veteran's headache symptoms are separate from those associated with his hypertension.  In addition, while the May 2010 VA examiner stated that headache symptoms are at least as likely as not similar to the symptoms of his hypertension, the Board has accorded greater probative value to the September 2011 VA opinion.  In doing so, the Board notes that in addition to the September 2011 VA examiner's expertise as a medical doctor, the opinion provided is supported by both the November 2002 VA and June 2005 VA opinion which disassociate the headache symptoms from the hypertension symptoms.  Having determined that headache symptoms are separate and distinct from hypertension symptoms, the Board turns to the issue of the appropriate evaluation to be assigned for headaches.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3, where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Schedule for Rating Disabilities does not include a disability specifically for headaches generally.  Therefore, the Veteran's headaches can be rated analogous to migraine headaches under Diagnostic Code 8100.  Pursuant to this code, a 50 percent evaluation requires that the disability be manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  A 30 percent rating under this code is warranted when the disability is manifested by headaches, with characteristic prostrating attacks occurring on an average once a month over the last several months.  A 10 percent rating requires that the condition be productive of headaches with characteristic prostrating attacks averaging one in two months over last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  

Private records, dated in November 2002 and December 2002, reflect complaints of headaches with pain on the top of the head radiating into the neck, and a January 2003 record notes headaches were improving on medication.  The June 2005 VA examination reflect headaches twice per week, and an April 2008 VA treatment record notes an onset of a headache that lasted for about three weeks and medication was prescribed.  Further, the September 2011 VA examination report notes prostrating headaches more frequently than once per month.  Thus, the Board finds that Veteran's disability picture due to headaches more nearly approximates the degree of impairment contemplated in a 30 percent evaluation, but no more.  

A higher rating of 50 percent is not warranted at any point during this appeal.  In this regard, a September 1999 VA treatment record notes that the Veteran was active on his job, and both a June 2005 and January 2007 VA examination report reflect that he was employed.  A February 2008 VA treatment record notes that the Veteran was employed and while it was noted that he did not feel that his income was sufficient to meet his needs, such does not establish headaches manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  In addition, the May 2010 VA examination report notes that he was employed in the same occupation for five to 10 years, and while the September 2011 VA examiner noted complaints of headaches requiring bed rest, the Veteran's report in this regard was noted to be inconsistent with his description of not losing any time from work as a truck driver five days per week.  

The Board notes that while the Veteran is competent to report his symptoms, competence and credibility are to be distinguished.  Regardless, the competent and probative evidence does not establish the Veteran's headaches have been manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  Thus, a finding in favor of a separate 30 percent rating, but no more, is warranted.  

In summary, the record shows that the headaches are manifested at most by characteristic prostrating attacks occurring on an average once a month over the last several months is currently employed on a full-time basis, and in light of the lay and medical evidence, the preponderance of the evidence is against a finding that this condition is manifested by very frequent and prostrating and prolonged attacks that are productive of severe economic inadaptability.  Thus, a 30 percent rating, but no more, is warranted.  

Lastly, the Board notes that in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board finds that the rating criteria contemplate the Veteran's disability.  The disability is productive of headaches and the rating criteria correspond to the frequency and/or severity of the headaches.  As noted, the record reflects the Veteran has been employed throughout the appeal.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.  


ORDER

A separate 30 percent rating for headaches is granted, subject to the regulations governing monetary awards.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


